Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 1 of 8 PageID #: 195




                           UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT COURT OF RHODE ISLAND

 JUAN VALDERA, SOBIEDA VALDERA
 and BAHIJ BOUTROS

                 Plaintiffs

 v.                                                                      20-cv-470-JJM-PAS

 PHH MORTGAGE CORPORATION and
 DEUTSCHE BANK NATIONAL TRUST COMPANY
 AS TRUSTEE FOR THE REGISTERED HOLDERS
 OF CBA COMMERCIAL ASSETS, SMALL
 BALANCE COMMERCIAL MORTGAGE
 PASS-THROUGH CERTIFICATES, SERIES 2006-1

                 Defendants

       MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ OPPOSITION
      TO PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND
                        PRELIMINARY INJUNCTION

         The Plaintiffs have moved the Court to enjoin the Defendants from conducting a non-

 judicial foreclosure sale of their 6-unit apartment building based on the erroneous assertions that

 (a) the promissory note owned by Defendant, Deutsche Bank National Trust Company, as Trustee1

 does not contain an indorsement in blank by New Century, the original lender named in the

 instrument (Plaintiff’s Memo of Law, pg. 2 “Plaintiffs have alleged that the note has not been

 endorsed”); (b) that the right to enforce a non-negotiable promissory note cannot be transferred by

 indorsement and delivery of possession in the same manner as the right to enforce a negotiable

 instrument is transferred and (c) that the Defendants’ Notice of Default and Mortgagee’s Right to

 Foreclose sent by regular and certified mail on May 29, 2020 to the Property address (i.e., 273-

 275 Rand Street, Central Falls, Rhode Island) and to other addresses either on file with the



 1
  For The Registered Holders of CBA Commercial Assets, Small Balance Commercial Mortgage Pass-Through
 Certificates, Series 2006-1 (hereinafter referred to as “Deutsche Bank”).
Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 2 of 8 PageID #: 196




 Deutsche Bank’s loan servicer, PHH, or suggested in skip-traces run on the Plaintiffs does not

 comply with the statute’s mandate that such a notice be provided by first class mail no less than

 forty-five (45) days prior to initiating foreclosure where sale notices were mailed on September

 11, 2020 and the first publication of sale was made on October 13, 2020 for a sale scheduled on

 November 4, 2020.

              The Original Promissory Note is in the Temporary Physical Possession
     of Deutsche Bank’s Attorneys and Contains a Single Indorsement in Blank by the Original
                           Lender, New Century Mortgage Corporation

         Plaintiffs claim that the original promissory note they gave to the original Lender, New

 Century Mortgage Corporation (“New Century”) does not contain any indorsements.2                              The

 Plaintiffs, however, are simply incorrect. Defendants direct the Court’s attention to the Affidavit

 of undersigned counsel filed in support of this Opposition. In the Affidavit undersigned counsel

 explains that in March of 2018, his law firm, Korde & Associates, P.C. (the “Firm”), requested

 and obtained from PHH’s predecessor-in-interest, Ocwen Loan Servicing, LLC, as loan servicer

 for the Defendant, Deutsche Bank, the original, Promissory Note signed by the Plaintiffs in favor

 New Century in August of 2005. This original Note remains in the temporary, physical custody

 of the Firm and contains a single indorsement in blank by New Century. See Affidavit of John S.

 McNicholas, Esq., ¶¶ 8-12 and Exhibit A to same.

             The Right to Enforce a Non-negotiable Promissory Note May be Transferred
             By Indorsement and Delivery of Possession in the Same Manner as the Right
                          To Enforce a Negotiable Instrument is Transferred

         The Plaintiffs devote a considerable number of pages (3-17) to the issue of whether the

 Promissory Note at issue is a negotiable instrument as defined in Article 3 of the Uniform

 Commercial Code or a non-negotiable note. Since this case was filed yesterday afternoon (Nov.


 2
   Plaintiff’s Memorandum of Law, pg. 2 (“Plaintiffs have alleged that the note has not been endorsed”) and pg. 3
 (“As an unendorsed, non-negotiable instrument, the Note has not been conveyed by the original owner”.
Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 3 of 8 PageID #: 197




 3, 2020) and undersigned counsel received Plaintiff’s Memorandum of Law at approximately 4:56

 p.m. on November 3, 2020, Defendants are not prepared to brief the negotiability issue, have not

 done so here, do not under any circumstances concede that the note in this case is non-negotiable

 and reserve their right to submit supplemental briefing on this issue if and as needed.

        Defendants suggest, however, that deciding whether the promissory note is negotiable or

 not negotiable is not necessary to a disposition denying the Plaintiffs’ motion for a restraining

 order and preliminary injunction. This is because the Plaintiffs are mistaken in their position, for

 which they cite no authority (see Plaintiff’s Memorandum, pg. 17 of 25), that the right to enforce

 a non-negotiable instrument cannot be transferred by indorsement and delivery of possession in

 the same manner as is a negotiable instrument under Article 3 of the U.C.C.

        The subject of transferring the right to enforce non-negotiable promissory notes is the

 subject of an entire Law Review Article entitled Transferring Nonnegotiable Mortgage Notes, by

 Dale A. Whitman, Florida A & M University Law Review, Vol. 11, No. 1, Art. 8, at pages 63-100

 Fall 2015 [A copy of this Article is attached here at Exhibit A].

        As the Plaintiffs suggest in their Memorandum (pg. 17) Article 9 of the U.C.C. does, in

 fact, govern the transfer of ownership of all notes, “whether they are negotiable or not.” Id., at pg.

 96. The common ground, however, ends there.

 Whitman goes on to observe as follows:

            “Everything Article 9 tell us about notes applies irrespective of their
            negotiability: how to transfer their ownership (either by written document
            of assignment or delivery of possession), how to perfect when they are sold
            (perfection is automatic), and how to attach and perfect transfers of real
            estate security along with them (once again, it’s automatic) … Hence there
            is less to talk about on the topic of transferring nonnegotiable notes than we
            might have expected. The only real issue remaining is how to deal with
            transfers of the right to enforce, or even whether such transfers ought to
            receive separate treatment from transfers of ownership at all.
Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 4 of 8 PageID #: 198




                Since there is no uniform statute or code governing transfers of the right
            of enforcement of nonnegotiable notes, we must turn to case law. As we
            have already noted, the cases are mostly old (i.e., the late Nineteenth to mid
            Twentieth Centuries) and draw no distinction between ownership and the
            right of enforcement, but consistently treat the two sets of rights in a unitary
            manner. But even though they regard ownership and the right to enforce as
            coextensive, we focus here on the cases addressing the right of enforcement,
            rather than cases in which ownership is the issue.

               The overwhelming impression one gains from these cases is that all
            agree that the right to enforce a nonnegotiable note can be transferred in
            exactly the same way as a negotiable note – by indorsement (if the note is
            bearer paper and delivery … (emphasis added).”

 Id., at 97-98 (citations to footnotes omitted).

        Plaintiffs aver in their Complaint and Motion (pg. 17) that the subject promissory note was

 bought and sold several times in its journey from New Century to the current owner, Deutsche

 Bank [New Century to CBA Commercial, LLC to CBA Commercial Assets, LLC to Deutsche

 Bank]. Plaintiffs allege without citation to any supporting authority in Article 9 or elsewhere that

 Article 9 “requires proof of each sale of the note from New Century.”

         The very definition of an “instrument” as it is contained in Article 9, R.I.G.L. §6A-9-

 102(47) militates against such an interpretation: “instrument … means a negotiable instrument or

 any other writing that evidences a right to the payment of a monetary obligation … and is of a type

 that in the ordinary course of business is transferred by delivery with any necessary indorsements

 or assignments (emphasis added).

        In McFarland v. Brier, 850 A.2d 965, 975, 54 UCC Rep Serv 2d 74 (R.I. 2004) (copy

 attached as Exhibit B) the Rhode Island Supreme Court found that a certificate of deposit marked

 with the legend “nontransferable” was nevertheless transferable by delivery of possession and

 indorsement because is was an “instrument” within the meaning of §6A-9-102(47). Nonnegotiable

 notes, like certificates of deposit, are instruments, i.e., writings evidencing a right to the payment
Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 5 of 8 PageID #: 199




 of money “that are transferred by delivery in ordinary course of business with any necessary

 endorsements.” As Whitman, supra notes, “[a]s a practical matter, there is little functional

 difference between secondary market sales of negotiable and nonnegotiable notes, despite the

 formal distinctions outlined above between Article 3 and the common law.” Whitman, supra at

 100.

        The promissory note at issue in this case, even if it is a non-negotiable note as the Plaintiffs

 claim, is, like the certificate of deposit at issue in McFarland, through delivery and possession.

 As noted by the Rhode Island Supreme Court in McFarland, such a conclusion is consistent with

 “one of the underlying purposes of the U.C.C.” which is “to effectuate customary business

 practices, not thwart them.” McFarland, supra at 976.

        Here the note is in possession of the Defendant, Deutsche Bank (currently through its

 attorneys) and indorsed in blank by the original lender, New Century. Consistent with the weight

 of authority cited by Whitman in his Article and with the Supreme Court’s holding in McFarland,

 indorsement in blank by New Century and delivery of possession to Deutsche Bank were sufficient

 to transfer ownership of the Note and the right to enforce it to Deutsche Bank.

 Deutsche Bank Complied with R.I.G.L. §34-27-3.1 by Sending the Required “Notice of Default
  and Mortgagee’s Right to Foreclose” To The Plaintiffs at the Property Address More Than 45
                              days Before initiating Foreclosure

        R.I.G.L. §34-27-3.1 (a) provides as follows:

            “No less than forty-five (45) days prior to initiating any foreclosure of real
            estate pursuant to subsection 34-27-4(b), the mortgagee shall provide to an
            individual consumer mortgagor written notice of default and the
            mortgagee’s right to foreclose by first class mail at the address of the real
            estate and, if different, at the address designated by the mortgagor by written
            notice to the mortgagee as the mortgagor’s address for receipt of notices.”

 The Defendants fully complied with the statutory requirement by sending the form of “Notice of

 Default and Mortgagee’s Right to Foreclose and Notice of Availability of Mortgage Counseling
Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 6 of 8 PageID #: 200




 Services” (hereinafter referred to as “Notice of Default”) by both first class and certified mail to

 each of the Plaintiffs at the Property address and to several other addresses either on file or

 reflected in skip-traces run by Defendants attorneys on May 29, 2020 as evidenced by the

 Declaration of Mailing executed by Jacob Smith of “iMailTracking, LLC” under pains of perjury

 and attached hereto as Exhibit C.

        Thus the mailing took place more than one-hundred days prior to the Defendants’ issuance,

 through their attorneys, of sale notices (see Exhibit C to the Plaintiffs’ Complaint and to their

 Motion) initiating the instant foreclosure process. Referencing a previous foreclosure sale which

 had been scheduled by the Defendants for September 19, 2020 in connection with which Deutsche

 Bank caused notices of sale to be issued on July 17, 2020, Plaintiffs claim that the Defendants

 were obligated by the terms of §34-27-3.1 to issue another Notice of Default in connection with

 the new, November 4, 2020 sale date.

        Plaintiffs’ assertions to the contrary, the position finds no unequivocal support in the

 statute, either explicitly or by logical inference. Plaintiffs also fail to cite any case law in support

 of their position and Defendants are aware of none. Absolutely no purpose is served by rendering

 the exact same notice about the availability of credit counseling services that provides the

 mortgagors with the exact same information within a time span of less than 60 days [Defendants’

 Notice of Default was issued on May 29, 2020; if one were to accept the Plaintiffs’ position

 Defendants would have to have issued the same Notice of Default sometime on or before July 27,

 2020 given that sale notices were issued on September 11, 2020].

                                              Conclusion

        Plaintiffs’ Motion for a Temporary Restraining Order and for a Preliminary Injunction

 should be denied because they have fallen woefully short of demonstrating a likelihood of success
Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 7 of 8 PageID #: 201




 on the merits. Contrary to Plaintiffs’ erroneous factual assertion, the original Note is in the

 temporary, physical possession of undersigned counsel and contains a single indorsement in blank

 by the original lender, New Century. Even if the promissory note at issue is, in fact, a non-

 negotiable instrument the weight of authority, including the Rhode Island Supreme Court’s holding

 in McFarland, supports the conclusion that ownership and the right to enforce non-negotiable

 instruments can be transferred in the same manner as can the transfer of the right to enforce a

 negotiable instrument, i.e. by indorsement and delivery of possession. Deutsche Bank meets both

 criteria. Finally, Defendants issued a compliant Notice of Default as required by R.I.G.L. § 34-

 27-3.1 to each of the Plaintiffs at the Property Address by regular and certified mail more than one

 hundred days prior to the issuance of a notice of sale to the Plaintiffs.


 Date: November 4, 2020
                                                        Respectfully Submitted,

                                                        PHH Mortgage Corporation and
                                                        Deutsche Bank National Trust Company as
                                                        Trustee for The Registered Holders of CBA
                                                        Commercial Assets, Small Balance
                                                        Commercial Mortgage Pass-Through
                                                        Certificates, Series 2006-1
                                                        By Their Attorney,


                                                        /s/ John S. McNicholas___________
                                                        John S. McNicholas, Esq.
                                                        RI #8732
                                                        Korde & Associates, P.C.
                                                        900 Chelmsford Street, Suite 3102
                                                        Lowell, Massachusetts 01854
                                                        (978)-256-1500 (ext. 26203)
                                                        jmcnicholas@kordeassociates.com
Case 1:20-cv-00470-JJM-PAS Document 6-1 Filed 11/04/20 Page 8 of 8 PageID #: 202




                                CERTIFICATE OF SERVICE

         I hereby certify that on November 4, 2020, I caused this document to be filed through the
 electronic filing system with electronic service completed on all parties registered therein to
 receive notice in this case.

        The document electronically filed and served is available for viewing and/or downloading
 from the United States District Court for the District of Rhode Island’s Electronic Case Filing
 System.


                                             /s/ John S. McNicholas___________
                                             John S. McNicholas, Esq., RIB # 8732
